DETAILED ACTION
This Office action is in response to a non-provisional utility patent application filed by Applicant on 2/19/2020.

Allowed Claims
Claims 1-19 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Gindin (U.S. Pat. App. Pub. 2003/0009662 A1), teaches using encrypted password or proof of identity for protecting against replay attacks; Sashihara (U.S. Pat. App. Pub. 2018/0098340 A1), using a username attribute value pair in an authentication information request; Givol (U.S. Pat. 10,909,536 B2), teaches extracting attribute value pairs from incoming messages; and Corrion (U.S. Pat. App. Pub. 2014/0201517 A1), teaches encrypting a one-time password, a nonce, and a unique identifier using a key in a request packet. 
While the inclusion of identifiers, random values, nonces, and timestamps in access request packets and messages are well-known in the art, there is no reasonable grounds to combine the teachings of Sashihara, Givol, and Corrioin with the Gindin reference to achieve the recited encrypted attribute value pair of a target name and device name with the subsequent verification related to the identified target device. 
Therefore, Gindin, Sashihara, Givol, and Corrioin do not anticipate or render obvious the combination set forth in the independent claims 1, 10, and 19, recited as, “… extracting an authentication request from the network packet, wherein the authentication request is encrypted to store attribute-value pairs; decrypting the authentication request to access the attribute-value pairs; extracting a target name and a device name of the authentication request from the attribute-value pairs, wherein the device name indicates an identified target device; and determining whether the target name refers to the identified target device identified by the device name.” 
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Qiu (U.S. Pat. App. Pub. 2011/0320555 A1), an authentication, authorization, and accounting protocol request containing a data unit with an attribute value pair; Wong (U.S. Pat. App. Pub. 2004/0236962 A1), encrypting a requestor identifier string in requested address to protect against replay attacks; Morris (U.S. Pat. App. Pub. 2008/0091954 A1), validating user’s name and password before returning encrypted ticket to protect against replay attacks; Liu (U.S. Pat. App. Pub. 2012/0198539 A1), adding user equipment identifier to a cookie after being encrypted; Newton (U.S. Pat. App. Pub. 2020/0328886 A1), sending an encrypted nonce and a request for the received to confirm receipt of the nonce to verify communication; Kanakarajan (U.S. Pat. App. Pub. 2018/0176077 A1), request includes a device identifier and a nonce to protect against replay attacks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493